*653opinion.
By hi3 Honor John St. Paul.
Befendants sister-in-law lost a diamond pin; and ^d^fendant advertised a reward for its return, which appeared —ia three newspapers = In two of them no amount v/as named; the third named ¿500 jin figures only). Plaintiff found the pin and olui'raod the reward; of which ho v/as paid $50, and now soelcs to reoovor an addition® 1 .piilO.
Villon plaintiff came with the pin to got the Toward, defendant at once claimed that the figure .$500 v/as an error, and that he intended to offer only $50; that the pin itself was not worth $500. This is the testimony of defendant, and of his chief oler’c called in his behalf; and also of defendant's stenograj/hor called i.-l hohalf of plaintiff.
As a witness, defendant testified that the pin -.'/as not v/orth even ¿150. He donied that he hod said at the time, that it was v/orth ISOQO oi^JiOO; and in this he is oorrobornted hy the sano two witnesses.
The judgment below, which was against plaintiff, was rendered herein three years after thin testimony v/as givon; and thereupon plaintiff uKb i®3 ~or a nsv? 011 the ground of newly discovered ovidcnco; to wit, a witness who would swear HOT that the pin was worth 42000, hut *654that defendant had said so at the time when plaintiff came to olaim the reward. Which new trial, we think, was properly refused.
June 1921.
Defendant testifies positively that ha directed the offer of -Jh0 only. His stenographer testified that he ■dlaootgd the amount of the reward, and she wrote it as dictated; towit, J500 (in figures only, as was her custom). But she admits that she cannot explain why her carbon copy does not show by whom the advertisement was dictated, and that she had a rubber stamp fao-simile of defendant's signature with which she sometimes signed his correspondence,
fl * It is the law of this state that the public offer of a reward for the recovery of lost or stolen property creates an obligation which may be enforced by the person through whom the property was restored. Deslondes vs Wilson, 5 La 397. But when the offer is in writing, then, as in the case of all written instruments for thepayment of money, proof must be made that the instrument was actually intended to be for the sum therein expressed, C. C. 2243.
And considering all the circumstances as above set forth, we find no such proof in this ease.
fhe judgment Appealed from is therefore affirmed.
Judgment Affirmed.
Ííew Orleans la,